           Case 19-31268 Document 89 Filed in TXSB on 05/06/19 Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                      §
                                            §
Arsham Metal Industries, Inc.               §                CASE NO. 19-31268
                                            §
                                            §
         Debtor(s).                         §

               NOTICE OF SELECTION OF (I) HIGHEST AND BEST BID
               AND (II) BACK-UP BIDDER FOR PURCHASE OF ASSETS
                            [Relates to Doc. Nos. 54 and 69]

         Pursuant to the Order (A) Approving Stalking Horse Bidder and Break-Up Fee; (B)

Approving Bidding Procedures; (C) Setting an Auction; (D) Approving the Form and Manner

of the Notice of (I) Auction and Sale Hearing, and (II) Proposed Assumption and Assignment

of Executory Contracts and Unexpired Leases and Proposed Cure Costs Relating Thereto; and

(E) Setting Sale Hearing [Docket No. 69], the Debtor, Arsham Metal Industries, Inc.

(“Arsham”), files this Notice of Selection of (I) Highest and Best Bid and (II) Back-Up

Bidder for Purchase of Assets.

         The Highest and Best Bid for the purchase of substantially all of Arsham’s assets was

received from 11280 Charles Road, L.P. in the amount of $3.1 Million.

         The Back-Up Bid was received from Icon Metal Solutions, LLC in the amount of $2.9

Million.




{851329/00130/01318458.DOCX 1 }
          Case 19-31268 Document 89 Filed in TXSB on 05/06/19 Page 2 of 4



         DATED:            May 6, 2019               Respectfully submitted,

                                                     HOOVER SLOVACEK LLP

                                                     By: /s/ Melissa A. Haselden
                                                             Melissa A. Haselden
                                                             State Bar No. 00794778
                                                             5051 Westheimer, Suite 1200
                                                             Houston, Texas 77056
                                                             Telephone: 713.977.8686
                                                             Facsimile: 713.977.5395
                                                             haselden@hooverslovacek.com
OF COUNSEL:
HOOVER SLOVACEK LLP
Edward L. Rothberg
State Bar No. 17313990
rothberg@hooverslovacek.com
VIANEY GARZA
State Bar No. 24083057
garza@hooverslovacek.com
Attorneys for Debtor and Debtor in Possession


                                   CERTIFICATE OF SERVICE

      I certify that on May 6, 2019, a copy of the foregoing Notice of Selection of (I) Highest
and Best Bid and (II) Back-Up Bidder for Purchase of Assets was served through the Court’s
ECF notification system to the parties listed below at the email addresses listed below:

19-31268 Notice will be electronically mailed to:

James W Brewer on behalf of Creditor W. Silver Recycling, Inc.
jbrewer@kempsmith.com, tschoemer@kempsmith.com

John P Dillman on behalf of Creditor Cypress-Fairbanks ISD
Houston_bankruptcy@publicans.com

John P Dillman on behalf of Creditor Harris County
Houston_bankruptcy@publicans.com

Carl Dore, Jr on behalf of Creditor Dore Law Group, P.C.
carl@dorelawgroup.net, bbollman@dorelawgroup.net
Hector Duran, Jr on behalf of U.S. Trustee US Trustee
Hector.Duran.Jr@usdoj.gov



{851329/00130/01318458.DOCX 1 }
          Case 19-31268 Document 89 Filed in TXSB on 05/06/19 Page 3 of 4



Michael J Durrschmidt on behalf of Creditor Midsouth VI, LLC
mdurrschmidt@hirschwest.com, mmoreno@hirschwest.com;vargeroplos@hirschwest.com

Vianey Garza on behalf of Debtor Arsham Metal Industries, Inc.
garza@hooverslovacek.com, doucet@hooverslovacek.com;vgarza@ecf.courtdrive.com

Albert M Gutierrez on behalf of Creditor Wilkinson Gary Iron & Metal, Inc.
agutierrez@personwhitworth.com, cmacdiarmid@personwhitworth.com

Melissa Anne Haselden on behalf of Debtor Arsham Metal Industries, Inc.
Haselden@hooverslovacek.com,
haseldenbankruptcy@gmail.com,bankruptcy1@hooverslovacek.com,andis@hooverslovacek.co
m,andis@ecf.courtdrive.com;haselden@ecf.courtdrive.com

Jeffrey V. Leaverton on behalf of Attorney Leaf Capital Funding, LLC
jleaverton@livepad.com

John P Melko on behalf of Interested Party AMI Capital Partners, LLC
jmelko@foley.com, ggattis@foley.com;swilson@foley.com;rdiep@foley.com

Michael Kevin Riordan on behalf of Interested Party AMI Capital Partners, LLC
mriordan@foley.com, ggattis@foley.com;rdiep@foley.com

Edward L Rothberg on behalf of Debtor Arsham Metal Industries, Inc.
rothberg@hooverslovacek.com, ELRbankruptcy@gmail.com,hsllpbankruptcy@gmail.com,

Sidney H Scheinberg on behalf of Creditor BB&T Commercial Equipment Capital
SScheinberg@GodwinBowman.com,
sidscheinberg@sbcglobal.net;AGottlieb@GodwinBowman.com;TWhiteside@GodwinLaw.com;
GClover@GodwinLaw.com

Misty A Segura on behalf of Creditor OMI Refractories, LLC dba Bisco Refractories
msegura@cokinoslaw.com, cpower@cokinoslaw.com;mfitzwater@cokinoslaw.com

Michael J Smith on behalf of Creditor CommunityBank of Texas, N.A.
msmith@csrslaw.com

John Mark Stern on behalf of Creditor Texas Comptroller of Public Accounts
bk-jstern@oag.texas.gov, sherri.simpson@oag.texas.gov

Jeffrey Dale Stewart on behalf of Creditor Danann, Ltd. d/b/a Black Rose Steel & Trading
jstewart@wellscuellar.com

Mark W. Stout on behalf of Attorney Leaf Capital Funding, LLC
ms@livepad.com




{851329/00130/01318458.DOCX 1 }
          Case 19-31268 Document 89 Filed in TXSB on 05/06/19 Page 4 of 4



Donald L Turbyfill on behalf of Creditor Ford Motor Credit Company LLC
dturbyfill@dntlaw.com, ardell@dntlaw.com;jody@dntlaw.com

US Trustee
USTPRegion07.HU.ECF@USDOJ.GOV


                                         By: /s/ Melissa A. Haselden
                                             MELISSA A. HASELDEN




{851329/00130/01318458.DOCX 1 }
